Citation Nr: 0122087	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  98-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder and 
for residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to June 
1946.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A May 1988 Board decision denied service connection for a 
heart disorder and for residuals of rheumatic fever.  In a 
prior and separate appeal, a Board remand in December 1994 
noted that the veteran was seeking to reopen those previously 
denied claims but that the matters had not yet been 
adjudicated by the RO and, thus, they were referred to the RO 
for adjudication.  In September 1996 the Board denied service 
connection for a respiratory disorder and again referred the 
issues of service connection for a heart disorder and 
residuals of rheumatic fever, again noting that the issues 
had not yet been developed or adjudicated by the RO.  


FINDINGS OF FACT

1.  In May 1988 the Board denied service connection for a 
heart disorder and residuals of rheumatic fever on the basis 
that the evidence did not show that the veteran had residuals 
of rheumatic fever which affected his heart.  

2.  Evidence received since the May 1988 Board decision 
regarding heart disorder and residuals of rheumatic fever is 
so significant that it must be considered to fairly decide 
the merits of this claim.  




CONCLUSIONS OF LAW

1.  The May 1988 Board decision which denied service 
connection for a heart disorder and for residuals of 
rheumatic fever is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. §§ 20.1100(a), 20.1104, 20.1105 (2000). 

2.  The evidence submitted to reopen the claims for service 
connection for a heart disorder and for residuals of 
rheumatic fever is new and material and the claims are 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As will be explained, 
it is the judgment of the Board that new and material 
evidence has been submitted to reopen the claims. 

The evidence on file at the time of the May 1988 Board 
decision included the service medical records (SMRs) which 
revealed that in April 1945 the veteran complained of a 
headache and fever which had begun approximately one week 
before.  Examination revealed his heart rate was rapid and 
regular, and without murmurs.  He was given a few days of bed 
rest.  

In December 1945 the veteran was hospitalized for complaints 
of a swollen and painful right elbow.  He also reported that 
his left knee was swollen and painful.  He gave a history of 
having his joints swell every winter for the previous 6 or 7 
years.  He denied ever having had rheumatic fever.  
Examination of the heart showed that the point of maximum 
impulse was in the fifth intercostal space within the mid-
clavicular line.  Heart rate and rhythm were normal.  No 
murmurs were noted.  The initial impression was acute 
arthritis of the right elbow.  A follow-up examination 
several days later revealed that the veteran had improved 
since taking salicylates.  Heart sounds were reportedly 
distant.  No murmurs were heard except over the pulmonic 
area.  An electrocardiogram showed a partial 
auriculoventricular block.  The diagnosis was subsequently 
changed to rheumatic fever.  In January 1946 the veteran was 
transferred to a Naval Hospital in Georgia.

In February 1946, the veteran complained of precordial pain.  
He reported that the pain had its onset three months 
previously and was preceded by tonsillitis.  It was noted 
that the veteran had been off salicylates for three weeks.  
Examination revealed that his heart was not enlarged to 
percussion.  A normal rate and rhythm were noted.  A soft 
systolic apical murmur that was not transmitted to the axilla 
was noted.  There was also a soft systolic murmur at the 
aortic area that could be heard best along the left sternal 
border.  The impression was inactive rheumatic fever and 
possible mitral insufficiency.

The veteran remained hospitalized and a June 1946 record 
entry shows that he had been on the sick list for more than 
six months.  Examination of the heart in June 1946 revealed 
sounds that were of good quality.  A Grade III systolic 
murmur heard over the mitral area in the recumbent position 
was noted.  The murmur was not transmitted into the axilla, 
and, reportedly, it was diminished when the veteran assumed 
an erect position or after exercise.  Sinus arrhythmia was 
noted.  The impression was rheumatic fever without detectable 
evidence of valvular heart disease.  It was noted that 
electrocardiograms conducted in March and April 1946 showed 
normal tracings.  The veteran was discharged a few days 
before his separation.

A report of examination for separation from service, dated in 
June 1946, showed that the veteran had a history of rheumatic 
fever.  Examination of the cardiovascular system and heart 
was reportedly normal.  

VA outpatient treatment records dated from March 1986 to 
April 1987 show treatment for a variety of problems, but 
mainly for coronary artery disease.  There was no evidence of 
rheumatic fever or rheumatic heart disease.  VA hospital 
summaries, dated in December 1986 and January 1987, show the 
veteran was treated for coronary artery disease, myocardial 
infarction, and coronary artery bypass grafting.  It was 
noted in the December 1986 summary that his past history was 
significant for rheumatic fever.

Based on the evidence described above, the Board in 1988 
denied service connection for a heart disorder and for 
residuals of rheumatic fever, on the basis that the veteran's 
current disability was coronary artery disease, a separate 
disease entity from rheumatic heart disease, and that there 
was no evidence to suggest that the veteran's inservice 
rheumatic fever had manifested itself through chronic organic 
pathology such as would suggest the presence of valvular or 
rheumatic heart disease.  

Evidence submitted subsequent to the May 1988 Board decision 
includes the report of an October 1991 VA examination.  The 
veteran gave a history of rheumatic heart disease at the age 
of 21.  The examiner noted a 2/6 systolic murmur.  He entered 
a diagnosis of rheumatic heart disease.  He noted that 
prognosis was good, however, the veteran might need valve 
replacement in the future.

Testimony was rendered at a personal hearing conducted in 
September 1992 at which time the veteran stated that he was 
treated for rheumatic fever in service for about six months.  
He reported that he was offered a medical discharge, but that 
he refused it.  He indicated that he had been followed by 
VAMC Durham since 1954.  Attempts were made to retrieve 
medical records from VAMC Durham from 1954 onwards.  The only 
records available were from March 1986 onwards.  These 
records do not show treatment for, or a diagnosis of, 
rheumatic heart disease.

The veteran subsequently presented testimony before the Board 
in March 1994.  He essentially repeated his earlier 
testimony, and further contended that he had been told on 
discharge that he had a weak heart due to his rheumatic 
fever.  He again reported receiving treatment from VAMC 
Durham from 1954 onwards.  He contended that his heart 
disease was a consequence of his inservice rheumatic fever.  

The veteran again provided testimony before the Board in an 
August 1996 hearing.  He essentially repeated his earlier 
testimony.

In May 1998 the veteran underwent a VA heart examination.  
The report of this examination notes that the examiner 
reviewed the claims folder and the veteran's service medical 
records.  The RO's examination request ordered that a heart 
specialist review the SMRs and provide an opinion as to 
whether the veteran's current cardiac condition was causally 
related to the rheumatic fever in service.

The examiner entered a diagnosis of history of rheumatic 
fever in 1946, no residual valvular disease; coronary artery 
disease, status post myocardial infarction and coronary 
artery bypass surgery; and hypertension.  He stated that 
current examination revealed no murmur to suggest valvular 
disease.  He noted that the veteran's coronary artery disease 
and heart attack in 1986 was related to cholesterol, 
hypertension and other risk factors.  The examiner stated 
that it was not related to rheumatic fever.

In March 2000 the RO again requested a specialized 
examination of the veteran.  The examiner was asked to review 
the medical records in the claims folder and to examine the 
veteran.  He was asked to indicate whether or not there were 
residuals of rheumatic heart disease, and to render a 
professional opinion regarding the etiology of such 
residuals.  He was further instructed to distinguish any 
residual of rheumatic heart disease from residuals of 
postoperative coronary artery disease with history of 
myocardial infarction.

In April 2000, the veteran underwent examination.  The 
examiner stated that the veteran's coronary artery bypass in 
1987 was done because of coronary artery disease which was 
unrelated to rheumatic fever.  He noted that on review of the 
records he could find no evidence that the veteran ever had 
rheumatic heart disease, per se, except for the note of the 
VA examiner in October 1991 when the veteran had given a 
history of rheumatic heart disease, and rheumatic heart 
disease was entered as a diagnosis, as well as a prognosis 
that the veteran might need a heart valve replacement in the 
future.  

The examiner in 2000 stated that a more thorough work-up was 
conducted in May 1998, with the opinion that the veteran's 
heart condition was in no way related to his rheumatic fever.  
It was noted that an echocardiogram was done in June 1998 to 
assess the veteran's aortic stenosis and left ventricular 
function and had revealed his mitral valve was normal and 
fully mobile.  The diagnosis was mild left ventricular 
dysfunction, mild valvular regurgitation, and mild valve 
stenosis.  The examiner in 2000 assumed that the valvular 
regurgitation and stenosis was related to the aortic valve 
since that was the valve to be assessed.  

The examining physician entered a diagnosis of post operative 
coronary artery disease and cardiomegaly with rheumatic fever 
by history.  He commented that based upon the records 
reviewed it was his opinion that there were no residuals of 
rheumatic heart disease.  

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to a 
claim which has been disallowed, the claim may be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the Board decision dated May 1988.  Evans.

The new evidence submitted consists of, in part, the VA 
examination in October 1991, and subsequent testimony of the 
veteran and examinations conducted in May 1998 and April 
2000.  Following a complete review of the claims folder, the 
Board finds that new and material evidence has been submitted 
to reopen the claims of service connection for a heart 
disorder and for residuals of rheumatic fever, and that such 
claim has been, in reality, reopened and readjudicated by the 
RO.  

Here, the are conflicting opinions as to whether the veteran 
has rheumatic heart disease.  The diagnosis in 1991 appears 
to have been dependent more upon a history related by the 
veteran than upon clinical findings.  However, the recent 
clinical findings related in the report of the examination in 
2000 do suggest some possible valvular component to the 
veteran's heart disease which might not be inconsistent with 
residuals of rheumatic fever.  

Accordingly, this new and material evidence is sufficiently 
relevant and favorable to the claims as to warrant de novo 
adjudication.  Accordingly, the claims are reopened.  


ORDER

The claims for service connection for heart disorder and for 
residuals of rheumatic fever are reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Final Regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims.  

38 C.F.R. § 3.156(a) was revised to redefine new and material 
evidence as new evidence that is existing evidence and not 
previously submitted and material when by itself or with 
other evidence previously on file, relates to an 
unestablished fact necessary to substantiate a claim.  New 
and material evidence must not be cumulative or redundant of 
evidence previously on file at the time of the last denial 
and must raise a reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.156(a)).  

A second sentence was added to 38 C.F.R. § 3.159(c) to 
provide a limited duty to assist in applications to reopen a 
previously and finally denied claim requiring VA to request 
existing records from Federal agency or non-Federal agency 
sources when sufficient information to identify and locate 
such records is provided, as set forth in 38 C.F.R. 
§ 3.159(c)(1), (c)(2), and (c)(3).  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(c)).

38 C.F.R. § 3.159(c)(4)(iii), as amended, provides that only 
upon reopening will VA provide an examination or obtain a 
medical opinion if necessary to decide a claim, which will be 
when there is insufficient competent medical evidence to 
decide the claim, as provided at 38 C.F.R. § 3.159(c)(4).  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)(iii)).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.   

There has been a recent precedent opinion of the VA General 
Counsel.  In VAOGCPREC 06-2000 it was held that "[t]he last 
sentence of paragraph 11.18d. of VBA Adjudication Procedure 
Manual M21-1, Part VI, regarding claims involving rheumatic 
heart disease, should be considered substantive and 
binding."  The last sentence of M21-1, Part VI, paragraph 
11.18d provides that "[w]ith a history of rheumatic fever in 
service, an aortic valve insufficiency that manifests some 
years later without other cause shown will be service 
connected."  

Here, the June 1998 echocardiogram found, apparently, 
abnormalities of the veteran's aortic valve in the form of 
stenosis and regurgitation.  Thus, the question arises as to 
whether these findings represent "aortic valve 
insufficiency" within the meaning of VAOGCPREC 06-2000.  

Accordingly, the case is remanded for the following actions:  

1.  The RO should undertake all necessary action 
to obtain and associate with the veteran's claims 
file all outstanding pertinent medical records 
from all VA facilities, as well as from any other 
source or facility identified by the veteran which 
pertain to the issue on appeal.  If any of the 
requested records are unavailable, or the search 
for any such records otherwise yields negative 
results, such should clearly be documented in the 
claims file, and the veteran and his 
representative so notified.  The veteran is free, 
of course, to submit any medical or other relevant 
evidence in his possession, and the RO should 
afford him the opportunity to do so before 
arranging for him to undergo further examination.  

2.  After associating with the claims file all 
outstanding records of medical treatment, the 
veteran should be afforded a VA cardiovascular 
examination to determine the nature and etiology 
of his current heart disease.  The claims file, to 
include all evidence added to the record pursuant 
to this REMAND, should be made available to, and 
be reviewed by, the examiner.  The examiner should 
conduct all indicated x-rays and laboratory tests.  

Based on the medical findings and a review of the 
claims folder, the examiner is requested to offer 
an opinion as to whether it is as likely as not 
that the veteran now has aortic valve 
insufficiency and, if so, are there any causes 
other that the veteran's rheumatic fever during 
service.  If the examiner is unable to provide the 
requested opinion, the report should so state.  
Any opinion provided should be supported by a 
complete rationale.  

All diagnoses or opinions expressed should be in 
terms of the degree of probability, i. e., is it 
as likely as not that the alleged relationship 
exists.  

3.  To help avoid future remand, the RO should 
ensure that all requested development has been 
completed (to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims file and 
ensure that all notification and development 
action required by the VCAA and the fFinal 
Regulations to effectuate the VCAA is completed.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In particular, the 
RO should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to the new VA regulations and any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among 
others things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently 
issued also should be considered.  

5.  Unless the benefit sought on appeal is 
granted, the RO must furnish to appellant and his 
representative a supplemental statement of the 
case, and give them the appropriate opportunity to 
submit written or other argument in response 
thereto before the case is returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

